Exhibit 10.29

As of August 29, 2008

LeMaitre Vascular, Inc.

26 Ray Avenue

Burlington, MA 01803

Ladies and Gentlemen:

Reference is made to a revolving line of credit in the amount not to exceed
$10,000,000 in the aggregate (the “Line of Credit”) made available by Brown
Brothers Harriman & Co. (“BBH”) to LeMaitre Vascular, Inc. formerly known as
Vascutech, Inc. (the “Borrower”). Obligations of the Borrower arising under the
Line of Credit are evidenced by a Third Amended and Restated Revolving
Promissory Note (Secured) in the original principal amount of $10,000,000 dated
as of August 23, 2007 and executed by the Borrower in favor of BBH (the Note”).
Obligations of the Borrower arising under the Line of Credit and the Note are
secured by Collateral as described a Fourth Amended and Restated Revolving Loan
and Security Agreement dated as of August 23, 2007 (the “Loan Agreement”) by and
between the borrower and BBH.

The Borrower has requested and BBH has agreed to extend the availability of the
Line of Credit provided that the Borrower agree to amend the Loan Agreement as
follows:

 

I. Amendments to the Loan Agreement

1. Section 1.1 of the Loan Agreement is hereby deleted in its entirety, and the
following is substituted therefor:

“1.1 Amount of Loans. Upon written request by the Borrower in such form as the
Bank may request until August 23, 2009 and provided that no Default or Event of
Default (as defined hereafter) shall have occurred and be continuing or result
after giving effect hereto, the Bank shall make loans to the Borrower (each an
“Advance” and collectively, the “Advances”) not to exceed the sum of $10,000,000
(the “Commitment”) less the principal amount of any Letters of Credit issued for
the benefit of the Borrower in the aggregate principal amount not to exceed
$3,000,000 at any one time (each a Letter of Credit and collectively, the
“Letters of Credit”). Each Letter of Credit and Advance shall hereinafter be
referred to as a “Loan” and collectively, the “Loans”.”

2. Section 1.3 of the Loan Agreement is hereby deleted in its entirety, and the
following is substituted therefore:

“1.3 Repayment and Prepayment. The principal amount of all Loans together with
any interest, fees or other charges accrued thereon shall be due and payable on
the earlier of (i) demand and acceleration by the Bank following the occurrence
of an Event of Default, (ii) on August 23, 2009, (iii) with respect to Loans
that accrue interest at LIBOR, on the last day of the applicable Interest Period
(as hereinafter defined). In accordance with the terms of the Note, the Loans
that accrued interest at the Base Rate may be prepaid in whole or in part,
without penalty, from time to time. In the event that the Borrower elects to
repay Loans that accrue interest at LIBOR, the Borrower agrees to pay such
additional compensation equal to any funding losses or other costs incurred as a
result of the prepayment of such Loan, whether upon demand or otherwise, upon
presentation by the Bank of a statement of the amount and setting forth the
Bank’s calculation thereof, which statement will be deemed true and correct
absent manifest



--------------------------------------------------------------------------------

error. Any repayment or prepayment (as the case may be) shall be made together
with all unpaid interest accrued on the amount of that repayment or prepayment
together with such other costs as provided herein.”

 

III. Miscellaneous

1. All terms and provisions of the Note and the Loan Agreement, each as amended
hereby, are hereby ratified and affirmed as of the date hereof and are hereby
extended to give effect to the terms hereof.

2. By signing below where indicated, the Borrower ratifies and affirms each of
the representations and warranties set forth in the Loan Agreement and confirms
that each remains true and accurate as of the date hereof, and that no Default
or Event of Default has occurred and is continuing thereunder.

3. This letter, the Note, the Loan Agreement and the other agreements, documents
and certificates referred to herein or therein constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior or current understandings and agreements,
whether written or oral. This letter may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties and their respective successors and assigns.
This letter shall be construed in accordance with the laws (other than conflict
of laws rules) of the Commonwealth of Massachusetts and when executed and
delivered will be considered an agreement under seal.

Please execute the enclosed copy of this letter and return the same to the
undersigned.

Yours very truly,

BROWN BROTHERS HARRIMAN & CO.

By: /s/ John D. Rogers                

Name: John D. Rogers

Title: Senior Vice President

Acknowledged and agreed:

LEMAITRE VASCULAR, INC.

By: /s/ Joseph P. Pellegrino, Jr.            

Name: Joseph P. Pellegrino, Jr.

Title: Chief Financial Officer

Date: